Marbury, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from an order of the Circuit Court for Prince George’s County, denying a writ of habeas corpus. Two previous applications to Judge Sayler in the Baltimore City Court were both denied.
Applicant was charged with storehouse breaking, larceny and receiving stolen goods, in the Circuit Court for Prince George’s County. He plead guilty, and after hearing was sentenced to serve a term of five years in the Maryland Penitentiary. He claims he plead guilty because a confession was obtained from him by a policeman under an understanding that he would not be tried in Maryland, but would be sent to Virginia, where he was wanted for parole violation. He did not ask the court for counsel, nor did he, so far as he shows in his petition, contest the validity of his confession. The record shows that the trial court had a hearing before sentencing him, at which he had opportunity to make these requests. He does not state that he was innocent of the charge against him.
Since the petition does not allege any sufficient basis for the issuance of the writ of habeas corpus, the application will be denied.

Application denied without costs.